In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________

         No. 02-20-00067-CR
    ___________________________

   LARRY DAVID GARCIA, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 78th District Court
        Wichita County, Texas
       Trial Court No. 54,999-B


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Larry David Garcia, proceeding pro se, filed a notice of appeal from the trial

court’s denial of his “Motion for Copy of Record of Proceedings.” We sent Garcia a

letter expressing our concern that we do not have jurisdiction because the trial court

has not entered any appealable orders. We informed him that unless he or any other

party desiring to continue the appeal filed a response showing grounds for continuing

the appeal, we would dismiss it. See Tex. R. App. P. 44.3. Garcia did not respond to

our letter.

       Generally, we only have jurisdiction to consider an appeal by a criminal

defendant where there has been a final judgment of conviction. Bridle v. State, 16 S.W.3d
906, 907 (Tex. App.—Fort Worth 2000, no pet.) (per curiam); McKown v. State, 915
S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.) (per curiam). We therefore

dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); White v. State,

No. 02-18-00386-CR, 2019 WL 621574, at *1 (Tex. App.—Fort Worth Feb. 14, 2019,

no pet.) (mem. op., not designated for publication); Jackson v. State, No. 02-11-00179-

CR, 2011 WL 3211237, at *1 (Tex. App.—Fort Worth July 28, 2011, no pet.)

(per curiam) (mem. op., not designated for publication).

                                                       Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 30, 2020


                                            2